                                            Case 3:21-cv-02955-JD Document 7 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID BENNETT,                                     Case No. 21-cv-02955-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER RE DISMISSAL
                                                 v.
                                   9

                                  10     DEBBIE ASUNCION,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas petition filed pro se by a former state prisoner. In the initial review order,

                                  14   the Court dismissed the petition with leave to amend after discussing the deficiencies in the case.

                                  15   The time to amend has passed and petitioner has not filed an amended petition or otherwise

                                  16   communicated with the Court. This case is DISMISSED without prejudice for the reasons stated

                                  17   in the prior order. A certificate of appealability is DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 13, 2021

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
